 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlabama Textile Products CorporationandAmalgamatedClothingWorkersofAmerica,AFL-CIO. Case 15-CA-2780.April 21, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERS BROWNAND JENKINSOn January 24, 1967, Trial Examiner Benjamin B.Lipton issued his Decision in the above-entitledproceeding, finding thatRespondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed,as set forth in the attached TrialExaminer'sDecision.Thereafter, theChargingParty filed exceptions to the Decision and asupporting brief and the Respondent filed ananswering brief to the Charging Party's exceptionsand brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.IORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed in its entirety.iIn affirming the Trial Examiner's dismissal of the allegationthat employee Knighten was discharged in violation of Section8(a)(3), we do not adopt his finding that a supervisor's awarenessof her planned attendance at a union meeting was insufficient toimpute to Respondent knowledge that she had engaged in unionactivityTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON, Trial Examiner: Hearing in thisproceeding was held in Andalusia, Alabama, on October 6,1966. upon charges filed by the Union on February 9 and'Without opposition, the General Counsel's motion to correctthe official transcript in minor respects is hereby granted.2All dates are in 1965, unless otherwise specified14, 1966, and a complaint issued by the General Counselon June 23,1966, alleging that Respondent dischargedInezC.Knighten in violation of Section 8(a)(3) andcommitted independent violations of Section 8(a)(1) of theAct.Allpartiesatthehearingwere afforded fullopportunity to present relevant evidence,examine andcross-examine witnesses,and argue orally on the record.Careful consideration has been given to the briefssubmitted by the General Counsel,Respondent, andCharging Party.Upon the entire record in the case,'and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is engaged in the manufacture andnonretail sale of shirts and related products at Brantley,Alabama, the sole plant involved in this proceeding.During the year preceding issuance of the complaint,Respondent had a direct outflow in interstate commerce ofgoods and products valued in excess of $50,000. It isadmitted, and I find, that Respondent is engaged incommerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDAmalgamated Clothing Workers of America, AFL-CIO,herein called the Charging Party or the Union, is a labororganization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAbout October 21, 1965,2 the Union initiated a campaigntoorganize the Brantley plant, and a committee ofemployees was established to solicit union authorizationcards. Theretofore, a collective-bargaining contract hadbeenconsummatedwith the Union covering theemployees at Respondent's main plant at Andalusia,Alabama, some 28 miles from Brantley. About 150persons, including supervisors, are employed at theBrantley plant.B.Knighten's Union ActivitiesThe alleged discriminatee, Knighten, testified that onOctober 28, at her work station, she remarked to MyrtleHuggins that she "was going to join the Ku Klux Klantonight, and the Union tomorrow." She noticed at the timethat Guy G. Carmichael, Respondent's plant manager, wasstanding 4-5 feet away, and although she was not lookingat Carmichael, "it was possible that he could have" heardher. i The next morning, October 29, she signed a unioncard brought to her by Lois Henegan. On November 3, shebegan attending wdekly union meetings held in Opp andElba, Alabama, and thereafter gave out union cards in theladies' room at the plant before work and at lunch. Afterher discharge, occurring on December 6, she had twounion meetings at her home.9Under the circumstances, Carmichael is credited that he didnot hear any such conversation164 NLRB No. 15 ALABAMA TEXTILE PRODUCTS89C. Alleged Interference and CoercionMartha Smith testified that,in lateOctober or earlyNovember, Supervisor Barbara Johnson told her that "agirl" had informed Johnson that Smith had asked this"girl" to sign a union card. The remark was made in thecourse of a friendly andcasualconversation otherwiseunrelated to the Union. Johnson testified that she neverspoke with Smith concerning the Union or union cards.All the remaining testimonyto substantiatethe Section8(a)(1) aspect of the complaint was adduced by Knighten,as follows:BetweenOctober 21 and her discharge, she haddiscussionswith her immediatesupervisor,Ruth Kelly,about "the possibility of the plant going Union." (a) In thelatter part of October, Kelly asked her what she thought"about the company goingUnion," and why she did notinvite Kelly to a meeting. She replied that she did not know"we had hada meeting,and when we did," she would letKelly know. (b) About November 10, Kelly asked Knightenifshe thought she would attend "these meetings."Knighten said she "had planned to," and was going tolearnmore about the Union. However, Knighten flatlytestified that Kelly never asked her what went on at theunion meetings." (c) A few days before her discharge, sheand Kelly were "justcasually" talking about "the numberof people in the shop that had joined it, and the possibilitythat there were more in the shirts than there was in thejackets that had signed union cards." Kelly asked her ifshe thought the shop would go Union, and remarked thatshe wished that "the shirt departmentwas asloyal as thejacket department."Kelly testified that she did not know Knighten wastaking any part in the Union. She related the extent of theirconversations. On one occasion," responding to Knighten'squestion, Kelly said she "didn't know anything about theunion except back in the 1940's when they tried toorganize them." Knighten indicated that she had someinformation about the union, a "book,"containing acontractoftheGlassBlowersAssociationfromMontgomery, Alabama. Knightensaidshe was going toread it,and offered in secrecy to let Kelly see it. Two orthree weekslater,Knighten handed Kelly the book, whichshe took home to read. The next morning she returned thebook, commenting that she did not understand muchabout it. Knighten then remarked, "From whatI can getout of it, we've got more benefits without theunion." Inthe second week of November, Kelly overheard Knightensay she was going somewhere that night, and asked herwhere she was going. Knightensaid,"I'm going to a unionmeeting, don't you want to go?" Kelly replied she had notbeen invited, and indicated she would notgo inany event.Kellydeniedhaving anydiscussionwithKnightenconcerning the shirtdepartmentbeing more loyal then thejacket department, and averred she had no knowledge ofthe unionactivities in either department.Knighten further testified that Grace Gibson, headsupervisor over shirts, "made the same remarks" on thesubjectoftheUnionasdidKelly.(a) BetweenNovember 10 and 17, Gibson said she wished "shirts wereas loyal to the company as jackets was," and asked herwhether she thought "they would go Union." Knightenanswered that she did not know. (b) On a subsequentoccasion," the same conversation was repeated (as above),with the- additional comment by Gibson that "she wassurprised that some of the ones she knew had joined theUnion."7 (c) Sometime after November 10, Gibson askedher if she had gone to the union meeting with (Maturia)Johnson, and she responded negatively.Gibson in detail denied each of the foregoing items oftestimony, and any discussion whatsoever with Knightenconcerning the Union. Through Gibson, Respondentreferred to a company policy, in effect "for many years,"which was publicized in the employees' job manual,viz:UNION ACTIVITYCompany Policy U-2: The laws of the United Statesand the State of Alabama provide that any person isfree to join or not to join a labor organization and inthe exercise of that freedom they shall be free fromthreats, coercion or intimidation. This also applies toyour right to freely come and go to and from your workat all times without being molested or bothered byanyone. Any violation of the above should be reportedto a law enforcement officer or to the IndustrialRelations Department.ConclusionsEven assuming that the conversation occurred asrelated by Smith, there appears no support for theallegation in the complaint that Supervisor Johnson"accused" Smith of requesting an employee to sign aunion card, and I find, in all the circumstances, no basis onany other ground for drawing an inference of coercion inJohnson's statement.In the complaint, six paragraphs allege violations bySupervisor Kelly. Of these, five must fall by reason ofcomplete failure of support in Knighten's own testimony.The remaining allegation is that, on October 10, Kelly"asked an employee why the employee had not invited herto a union meeting."" With no implication that such aninquiry, even if made, would constitute coercion, I acceptas the more plausible Kelly's account of the conversation,which plainly shows an absence of violative conduct.Furthermore, it appears to me improbable and unreliablethat Knighten attributed identical utterances to Kelly andGibson, especially as her testimonyisalso inconsistentwith the specifications of the complaintas toboth thesesupervisors. In these particulars,it is at leastevident thather testimony is seriously confused. More specifically, Iam constrained to credit the firm and explicit disavowalsofKelly and Gibson, concerning the statements ofcomparative loyalty between the shirt and jacketdepartments; the expression of surprise "at who hadsigned union cards"; and the soliciting of Knighten'sopinion as to whether the Company was going Union." Inlight of the above disposition. the lack of evidence of union4The complaint contains four separate allegations that onNovember 3, 10, 17, and 24, Supervisor Kelly "requested anemployee to disclose what went on at a union meeting "According to Knighten,the incident took place before theunion campaign started at Brantley6On cross-examination,Knighten was "positive"that thisconversation occurred on December 3, the Friday before herdischargeOther evidence unquestionably shows that Knightenwas absenton December 3'The latterstatement is alleged in the complaint as to bothGibson and Kelly However,Knighten gave no such testimony asto Kelly9Apparently,though not explicated at the hearing or in hisbrief,theGeneralCounsel's theory is that ofunlawfulinterrogationsCfBourne Co v N L R B ,332 F 2d 47 (C A 2). 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDanimus, and Gibson's contrary testimony, I similarlydismiss the remaining allegation that Gibson askedKnighten if she had gone to the November 10 meeting withJohnson.D.The DischargeKnighten was employed as an operator by Respondentin 1941.Her first job was to sew top collar and backpockets on pants. Upon her return from maternity leave in1947, she was assigned to sewing pockets on shirts.Following another maternity absence, in March 1956, shewas assigned to a newly reorganized10"attach collar"section of the shirt department.She continued on this jobuntil her discharge on December 6, 1965."Incompetence was stated as the reason for discharge onthe form termination notice which was given to Knighten.PlantManager Carmichael,who made the decision,testified that the grounds upon which he relied were: herinferior production("the lowest operator in the plantamong the experienced operators,"except for thoseaccorded a physical handicap permit);the poor quality ofher work;and her "attitude toward work" (e.g., her allegeduse of profane and abusive language when examinersreturned work to her for repair).During 1965,there were employed in the attached collarsection as many as 13 operators,including trainees,12 andasfew as 8 operators,reached immediately afterKnighten's discharge.''They were paid on a piece-ratebasis established as a result of timestudies.In 1965, forexample, they had to produce 46 dozen units a day to earntheir "base rate" of $1.46 an hour, and some 40 dozenunits to earn the equivalent of Federal minimum wage of$1.25 paid by Respondent.Operators with an averageproduction of less than 40 units a day were recorded forthe pay period in the classification of "make up."'a FromSeptember 1, 1963, to December 6, 1965, Respondenthired 18 new operators,and severed from the payroll 17operators,of whom 3 were terminated for "make up," i.e.,Laura Grant in October 1963; Linda Odum Grantham inAugust 1965,and Inez Knighten in December 1965.1'Since 1963,when the minimum wage was raised to $1.25an hour, Knighten was continuously in "make tip."'6 From1961 to 1963,she was in this category"most of the time."However, the record indicates,for example,that in theyear 1965 all operators were at some time in "make up" invarying degrees(as shown in the attached chart,AppendixA)._Knighten's own testimony discloses the following: Shenever failed to make her production quotas on her otherjobs before she was assigned (after returning from leave) to"attach collars." She was awarded silver dollars for goodproduction in her sewing work on pants. (By 1950,Respondent was no longer making pants.)" At times(which she did not specify) when a machine was vacant,she "begged" to be returned to her former duties at sewingpockets, but was told that she was neededmore on"attachcollars "'"Her supervisors spoke to her "constantly"concerning her failure to meet production in attachingcollars-about every 2 weeks when shewas in "make up,"and she was given many verbal warnings of discharge.'`'Such criticism became "much worse" beginning about thefirst of September.''[On November 3, she received for the firsttime a writtenletter of warning signed by Guy C. Carmichael, "plantsuperintendent," which was a standard form used byRespondent.Such letterswere given certain otheroperators, concurrently with Knighten, and at times in thepast. The letter stated:We are interested in you being successful on your job.Only by having successful workers can we competeand keep jobs for people. Your success and thecompany's success depend upon individuals who canmeet production and quality standards required byour customers.Our records show that your production is bad anddoes not meet these standards. We are counting onyou to improve this condition. However, if it isimpossible for you to improve, it would be necessaryto separate you from the payroll of this company.We feel sure that you will do your best.Knighten refused to take the letter handed to her by HeadSupervisor Gibson, and it was left on the table.21 Knightensaid she "could not do it" (make production).On November 10,22 Plant Manager Carmichael hadpreparedascheduleofKnighten'sproductionperformance since November 4, 1964, with projected goalsfor her to achieve in the forthcoming payroll periods.Under Carmichael's instruction,Kelly gave Knighten this"progress chart" and told her in substance that if she didnot meet these projected goals, "the company would not70 Previously there were two separate operations of "runningon" and "attaching collars"on shirts" From August until November 1962, Knighten was absentbecause ofillness12The training period was designated as 320 hours,or about 8full weeks13Two different sewing operations were performed in theattach collar section Six employees,including Knighten,workedexclusively on "banded" collars for dress shirts,two employees,requiring special training,worked on"convertible" collars forsport shirts,and one employee interchanged in both operations14Attached hereto as Appendix A is a chart showing the namedoperators and their average hourly earnings from January1, 1965,through February 9, 1966 (Resp Exh. 2A )15The record also reflects that in other divisions of the plantand at other company plants,employees had been discharged forpoor production'S The same "make up" level of 40 dozen units a day wasunchanged at least since 1956, despite increases in the minimumwage.In November 1965, all operators received a wage increaseor "add on" of 5 cents an hour, which had the effect of reducingby that amount the production required of them to stay out of"make up."" It is appropriate here to indicate my view that the characterof Knighten's work before 1956, upon which the General Counselplaces substantial rehance, must realistically be regarded as"ancienthistory "Certainly,itissufficient,on questionsconcerning Knighten's competence,to consider her performanceover thepast9 years18Plant Manager Carmichael testified that Knighten requesteda transfer once"3 to 5 yearsback, and one time since then," andthat she was not transferred because a lot of money was spenttraining her in collar attachment,where she was then needed,while she was not needed on her"old job "18 SupervisorKelly testified that she repeatedly offeredassistance to Knighten"to help her make production," butKnighten would always say there is nothing that Kelly could do20 Prior to the advent of the Union at Brantley21According to Supervisor Kelly, who was then present,Knighten"threw it down on the table and said that she didn'twant it."Knighten testified that she knew what it was,that shehad previously seen"some of them."22Carmichael and Gibson established this date ALABAMA TEXTILE PRODUCTS91go along withher." In pertinent part,the chart shows thefollowing:HOURLY AVERAGE AND PROGRESS CIIARTNo. & Nnme 9000INFZ G. KNIGIITF;NDept. or 111nistWoolleyDateIlouraEarnedHourlyMakeAvrrnge sipArrumu-listedHoursQuoinNov 3 196570276.321.0811-01BadNov 17 196568279.421.166.211.16findDer 1 196571279.331.1110051.22AndDec 15 19651.301.361.421.45Carmichael and Kelly testified that it would have beensufficient under the progress chart for Knighten to haveimproved her earnings to $1.25 (i.e., to stay out of "makeup") and she would have been retained.2" In the past,Respondent used the above-quoted form, particularly inthe "accumulated hours" column, only with respect totrainees.According to Gibson, it was adopted as astandard procedure for the regular operators sinceNovember 1965; theretofore, these operators were orallygiven similar projects on a "curve" basis to induceimprovement in their production.As of November 3, when Knighten was given thewarning letter, her average hourly earnings were shown as$1.08.24Inthefollowingpayrollperiod,endingNovember 17, she improved her production to $1.16,thereby meeting the figure projected in the progress chart,above. However, in the next period, ending December 1,she receded to $1.11. Carmichael then decided todischargeherasofFriday,December 3, and hersupervisors were so instructed. As earlier noted, Knightenwas absent on December 3. On Monday, December 6,toward the end of the day, Kelly told Knighten thatCarmichael wanted to see her in the conference room.Knighten refused to go. Shortly thereafter, she was calledinbyHead Supervisor Gibson and given a formaltermination notice indicating she was dismissed for"incompetence." Gibson invited her to make a statementon the termination form, but Knighten declined. 27,Significant in the record are evaluation reports made outby Supervisor Kelly reflecting on a daily basis the workperformance and conduct of Knighten since January 1965.These reports, which are regularly kept for all employees,utilizea numerical code system together with explicitcomment in evaluating the employees' production, quality,attendance, and "other" conduct.Knighten's productionwas rated as "bad" for every month of 1965. Her workquality was rated as "bad" for 8 months and "poor" for 2months-in that the amount of rejected work returned toher "exceeded repair quota," as specified in the reports.Pertaining to the issue of Knighten's use of "profaneand abusive language," her evaluation reports show thefollowing notations: on July 22-"Temper tantrum aboutbeing checked out"; on September 7-"Profane languageabout bad quality-Disturbs other people"; and onOctober 5-"Abusive language to Examiners (2)-Shecursed Lurline Gibson and Mary McNeal because theysent bad work back to be repaired. To Lurline: Anydam [n] Fool can push the collar full, after this remark shecursed." Concerning the July incident, Supervisor Kellytestified that when she told Knighten she was going to bechecked out the next day,27 Knighten went into a tantrum"cursed and stomped and roared until she was outside thebuilding." In September, after Knighten was given back"a bundle of repairs," she got "real mad," to the extentthat the other employees told Kelly they were "upset anddisturbed" over Knighten's manner and language. As tothe October occurrence, Supervisor Gibson and anotherexaminer had sent back to Knighten "bad work to berepaired," and "she just cursed both of them out at thesame time, including me [Kelly] too,-using vulgarlanguage,profane language,God'sname in vain."Carmichael testified thathespoke to Knightenimmediately after the event, and she "flatly denied it." Onthe stand, Knighten denied only that she "cursed them,"admitting that she "might have made a few remarks," butcould not recall what she said. The apparent conflict maymerely involve a difference in subjective definition of whatconstitutes profanity or cursing. In any case, I credit theaccount given by Kelly, and also find that such conduct byKnighten, particularly in view of its recency, entered intoCarmichael's decision to discharge her, as he attested.Carmichael directly testified as to the reason he did notpreviously discharge Knighten, whose production recordwas consistently "bad" since 1963. At the "old plant" inBrantley, Respondent's overall production requirementswere about 1,000 dozens (shirts) a week. When the "newplant" was constructed and occupied in June 1963, therewere some operators "that were bad," but Respondentstarted building toward an ultimate goal of 1,500 dozen perweek. Some substandard employees were allowed to stayon, but Respondent knew it "would surely have to let themgo," if they did not improve. At the time Knighten wasdischarged, he had 8 experienced operators in order "totake action toward straightening things up." In allegedjustificationofthedischargeaction,Respondentintroduced into evidence data showing a markedimprovement in the productivity of virtually all theexperienced operators from December 1, 1965, throughJuly 27, 1966.28 Carmichael also plausibly explained atsome length (which need not here be fully detailed) hisevaluation of the other "attach collar" operators. BettySue Howell, in particular, is alleged by the GeneralCounsel as having a production record inferior to that ofKnighten.The question is at best arguable.29 As23Knighten did not testify to the substance of the conversationwhen she was given the progress chart by Kelly, and it does notappear whether she was given to or did understand that she wouldnot be discharged if she improvedher earningsto the level of$12524 See Appendix A for comparison with the other operators25 The formcontainsa space for the employee to indicatedisagreement with the Company's stated reason for termination,so that the "employee may protect rights to employmentcompensation "26 In Appendix B hereto are examples of such reports onKnighten for the months of January and July 196527 Presumably a temporarysuspension28 See chart in Appendix C hereto21 Cf Appendices A and C 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarmichael testified,Howell was warned about lowproduction; she complained of a back ailment; sherequested and was granted a leave of absence in mid-July1965; and she returned to workinmid-November with acertificate from her doctor that "her health was okay."Carmichael stated that "action"would have been taken if,upon her return, Howell had not been able to pick upproduction.In February 1965, Knighten filed an application withRespondent to obtain a handicap permit, underregulations of the U.S, Department of Labor, Wage andHour Division,containinga physician's verification thatshe had a condition of osteoarthritis and was 25 percentdisabled from performing her type of work. With suchpermit, she could be paid less than the minimum wage,and the level of her "make up" accordingly reduced. Sucha handicap permit was held by Laura Holliday, an operatorin "attach collar" whose "make up" level was lowered to$1.12, as compared with $1.25 for the other operators.30However, Knighten's application was rejected in view ofRespondent's written policy that no department would beallowed to havemorethan 5 percent of employees onhandicapstatusatany onetime.While Carmichaeltestified in effect that an employee's physical condition istaken into consideration by Respondent, he made it clearthat this was only in the manner consistent with thetreatment of Howell, as described above. Apart from thefiling of her application for handicap permit in 1965, itdoes not appear that Knighten sought to advance the factof her physical disabilityas reasonfor her poor workperformance,31regardingwhich she was continuallywarned. In the circumstances of this record, it cannot beheld that Carmichael's judgment was arbitrary inpermittingHowell's return in November whileterminatingKnighten shortly thereafter.General Counsel further points to the testimony ofMartha Smith, that she was discharged in 1958 "for beingin make up," andyet was recalled by Respondent in 1963.Suffice it to state that Smith was not in the "attach collar"operation herein question;that this evidence relating tomattersin 1958 and 1963 is too remote; and that thesubject of Smith's work experience was insufficientlylitigated.Two additionalitemsmay be noted of postdischargeevents, although neither is ofcompellingweight. (1) OnFebruary 2 or 3, 1966, counsel for the Union, JamesGraham,approachedRespondent'sattorneysandrequested a publicized disavowal that Knighten wasdischarged for reasonsrelatingto the Union. Such anotice, in evidence, was promptly posted by Respondentindicatingthat the discharge was for "poor production"and not forunion activities. (2) In latterJanuary or earlyFebruary, Merril Petty, the Union's plantchairman at theCompany's Andalusiaplant,had a series of discussionswith J. A. Thompson,executivevicepresident ofRespondent,concerningKnighten's discharge. At theinitialmeeting,Petty indicated he would personallyundertakean investigation.At thenextconference, hereported that he had talked to Knighten and she said that"the supervisors had been asking her questions about theUnion. They asked her how many was at the meeting."32He therefore felt that she had been discharged for thatreason. Thompson then stated that he would investigateand requested Petty to wait before filing any charges. Afew days later, Thompson called in Petty and gave him ahandwrittenanalysisofthecomparativeworkperformance for each operator in "attach collar." Inpertinent summary, he said that the supervisors deniedthe alleged questioning of Knighten, that she had in factbeen terminated because of her production record, andthat "it would be poor business to keep her with makeup ofthat kind."33ConclusionsThe facts as above related and found perforce require adismissal of the alleged violation. Essentially the GeneralCounsel contends that for years Respondent tolerated the"make up" performance of Knighten and of otheremployees, and seized upon this ground as a pretext toterminateKnightenwhen the Union commencedorganizing the plant and Knighten was in the "forefront"of these activities. However, the record does not bear outsuch contention. It cannot quite be said that Respondent"tolerated" or accepted as normal the long-existingmakeup condition in the attach collar section, as theevidence shows a consistently reproving attitude ofRespondent toward experienced operators who wereoverlong in "make up," including certain dischargeswhich were made for this reason in the past. Nor is acompany committed indefinitely to continue inefficientoperations or operators, even though long tolerated.Respondent here credibly established that in the fall of1965, it was in a position "to take action towardstraightening things up" in the attach collar section, and itapparently succeeded in some degree. By Knighten's ownadmission, the criticism of her work became moreconcentrated and "much worse" at the beginning ofSeptember, before the Union appeared on the scene. Interminating Knighten as having the lowest productivityand the least potential for improvement, Respondent'sown assessment cannot be put aside as clearly erroneous.And the evidence provides no substantial basis for holdingthat she was disparately selectedas againstthe otheroperators. Furthermore, it is not at all unreasonable thatRespondent took into account the more recent conduct ofKnighten in her use of offensive language to supervisorsand examiners, her displays of temper, and heruncooperativeness. Perhaps there were courses, otherthan discharge, which were feasibly and economicallyopen to Respondent in this instance of an employee of 25years' service and one who was handicapped in herparticularwork by an arthritic disability. From thestandpoint of the evidence, it was not shown that work wasavailable elsewhere in the plant for which Knighten wasqualified at the time of her discharge.The entireissueturns,ofcourse,onwhetherRespondent'smotive for discharging Knighten was inwhole or substantial part related to her union activity, with30 In other respects,her piece rate and earnings were on thesame basis as the others31Kntghten testified only that she was never able again to makeproduction after her hospitalization in 1962 Kelly recalled oneinstance when Kmghten mentioned her health during a discussionof her production, but she did not say "what was wrong with her "32Knighten herself gave contrary testimony, as earlier found inthe disposition of the Section 8(a)(1) issues herein.33 Petty also stressed that Knighten had "made good"in otheroperations (i.e , poor to 1956) and should have been transferredback to her old job when there were openings. Thompsonexplained that she could not then have been released from her jobin view of Respondent's production needs in "attach collar" andthe fact that there were no trainees in that operation at the time ALABAMA TEXTILE PRODUCTSthe burden of proof on the General Counsel. Her unionactivity,previously described herein, was not in myopinion of such overt and pronounced character as to markherasa likely candidate for discrimination anddiscouragement of union membership, if Respondent weresominded. Nor am I able to find 'that Respondent hadknowledgeofKnighten'sunionactivity,uponconsideration of the actual evidence thereon,supra,34andof all the relevant factors, including the timing andcircumstances of her discharge, and the general absenceof union animus on Respondent's part. But in any case,even if Respondent were fully aware of Knighten's unionactivity, I would and do conclude that General Counselfailed to establish that Knighten was terminated withoutvalid cause and for unlawfully discriminatory reasons.Accordingly, the 8(a)(3) allegation is not sustained.3534While Supervisor Kelly was aware that Knighten was goingto a union meeting the second week in November (after Knightenhad been given the warning letter),this evidence alone is notenough in the circumstances to impute to Respondent knowledgeZ n e zJ77177;h1 ,7ATraGRoL^ 'CONCLUSIONS OF LAW931.Respondentisengaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.The allegations of the complaint that Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act have not been supportedby substantial evidence.RECOMMENDED ORDERIt is recommended that the complaint be dismissed inits entirety.that she was active in behalf of the Union.35 See,e g, N L.R.B v T A McGahey, d/b/a Columbus MarbleWorks,233 F 2d 406, 412 (C A. 5),Jackanic'sReinforccng-Erectors, Inc.,158 NLRB 99/96-4- --b/3?-211yb1403-211V-)11S-SbN[ 2-^[b-^^T2^Rrt]6/F3JN7a-//N9L%jIerYdo79IvaI'llsi',M'eyLJrit,1"w,. .K011r[/!fA!!*4011/4W/4011O-o ^/u7e cvn3.,11415!0Li,Z/z-511., 14auje,11Aj/enj.13/-7?/as/19/01lZjqtagZP^/*.p!1.291014/.1.Lf-ap30o!I!,yaesA770i7I$331^I^Sc^11am^eEaLA'14s.1buKtS!«s11!/!/!at!IsNL/.17/41/115,ad/33aFs9^ts^s7^!7[y!a5^M310>i/?rrt^71l/0/C ILEHA {5+eoC'Fito.Jitnsir.^IJis'oJi`N`Arysdo'J`.["K,Ka..3,bee'ne-11-fo±!IV.v,c'!e/14141,4MndA/Harrelson.^¢1LodrettKs//,IS40391)!I/LtadaDs0.70azI.1277Ir41--pP1-,Laura 0,0i5ll,dayr!Wat^t!t3nnt)oG313rt3.3,t^nn1,1,711017r.4lra/JY/801Irq rC^d r 0JQVraCE0101/drCe-ao /r/, (/er.73.t9473578117.13.2 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPI.tntx aJAN1FRARTIY//OTR EVALUATION REPORT-L1tOeee- - -/•b--Pent- -RaeI-f-s-1e-r-/1rie-I1s11s ie-II le l•7n )1-17)1slt3 1n-fe11!e-11_- I P.eewnew^^_^t!.Atlendenee!e^/!L OlineDnle I Gp.DNe Leh__QTJJ.Y•^[. Qrt^n•0,61zOld aCI-.et65f2-1-16Period ending 6/16 earned $1.02 with $15.79 make up.2-1-30Period ending 6/30 earned $1.10 with $ 9.98 make up.2-1-14Period ending 7/14 earned $1.14 with $ 3.78 make up.2-2-14Exceeded repair quota for week ending 7/14 with 68 pieces, quota 54 pieces.13-4-22Temper tantrumabout being checked out.** Under the code, 16 signifies the kind of conduct; 4 the category on the front sideof the report;and 6, the date.BRARTI.EMPLOYEESEVALUATION REPORTDole '1965awernt.Peaend1tr/../ If1ssIfN to1nIfni"""is__Lfs_wrf310-1!1FeeXmpt.Q.Lx 0101n1•.Vveto 1AMrebC-12-1-16Period ending 12/16 earned $1.02 per hr. with $18.54 make up.2-1-30Period ending 12/30 earned $1.10 per hr. with $3.87 make up.2-1-13Period ending 1/13 earned $1.15 per hr. with $6.22 make up.2-2-6Exceeded repair quota for week ending 1/6 with 118 pieces, quota 90 pieces.2.2-13Exceeded repair quota for week ending 1/13 with 131 pieces, quota+90 pieces.2-2-20Exceeded repair quota for week ending 1/20 with 94 pieces, quota'-9D pieces.2-2-27Exceeded repair quota for week ending 1/27 with, 147pieces, quota 90 pieces.16-4-6Given verbal warning about make up.APPENDIX Cr..oa-ra--- _ow62 s aAttach CollarsysWQCI31.!-2yvvKatherineB. ;.elson-9007ZLy'/ K/^'/=/.yL`=//-y/ r==/•4/lame F. :IBtt lib -7 - 90112!Cc/.5/tL-19Sf,5V,ES.9eVoncile 1:alste42-1Jaratiie L He eon"3//V//L/^^33pG/firy^/^L/y y/ yi^yo/^ttLesBetty SaeHawe/_'A'.C.lase G . H o l l i d a yd,Va-1-Hug- 1236Yc/mss!^7Bernelle Gatlin - 18Nacr.B D. Harro=/Y/^3jo,^/^i=i^•FyZ^ iBettyGaines -9040/=GLuzon id" ems - 9o 5o::adelynHail - 9066